

Exhibit 10.1


FIRST AMENDMENT
THE COCA-COLA COMPANY SEVERANCE PAY PLAN
(As Amended and Restated Effective January 1, 2020)


        This Amendment to The Coca-Cola Company Severance Pay Plan is hereby
adopted by The Coca-Cola Company Benefits Committee (“Benefits Committee”),
effective as of May 29, 2020.
1.The definition of Participant shall be amended to read as follows:
Participant means:
(a)a regular full-time or regular part-time (working at least 30 hours per week)
employee of the Company or a Participating Affiliate who works primarily within
the United States (one of the fifty states or the District of Columbia) and who
is actively at work or on an Approved Leave of Absence, or
(b)a regular, full-time salaried Global Mobility Assignee who is actively at
work or on an Approved Leave of Absence.
Notwithstanding the foregoing, the term “Participant” shall not include any
employee of The Coca-Cola Company or an Affiliate who is performing services for
Costa USA LLC and who ultimately reports up to the CEO, Costa in accordance with
the personnel and organizational systems of the Company. Furthermore, the term
"Participant" shall not include any employee covered by a collective bargaining
agreement between an employee representative and the Company or any Affiliate,
unless the collective bargaining agreement provides for the employee’s
participation in this Plan.
An individual shall be treated as an "employee" for purposes of this Plan for
any period only if (i) he is actually classified during such period by the
Company (or to the extent applicable, any Affiliate) on its payroll, personnel
and benefits system as an employee, and (ii) he is paid for services rendered
during such period through the payroll system, as distinguished from the
accounts payable department, of the Company or the Affiliate. No other
individual shall be treated as an employee under this Plan for any period,
regardless of his or her status during such period as an employee under common
law or under any statute. In addition, an individual shall be treated as an
exempt or nonexempt employee for purposes of this Plan only if he is actually
classified during such period by the Company or an Affiliate on its payroll,
personnel and benefits system as an exempt or nonexempt employee.


2.Appendix B is amended to add Grand Prairie Plant (TX) to the Thermal
(Hot-fill/Juice/Water) Plants list.







--------------------------------------------------------------------------------









3.Appendix B is further amended to add the following:


Other facilities
Odwalla Chilled Distribution Centers


IN WITNESS WHEREOF, the Benefits Committee has caused this Amendment to be
adopted and signed by its duly authorized member on May 29, 2020.


            THE COCA-COLA COMPANY
            BENEFITS COMMITTEE




            BY: /s/ Silvina Kippke    
             Silvina Kippke





